Citation Nr: 0209801	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  94-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dysentery.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania. 

The Board notes that the veteran failed to report, without 
explanation, for a Board hearing scheduled in June 2002.  He 
has not requested that the hearing be rescheduled.  
Therefore, his request for such a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.702(d) (2001).  

The Board acknowledges the veteran's recent correspondence 
alleging an error in VA's recognition of representation; he 
is not represented by the American Legion, but by the 
Disabled American Veterans (DAV).  The Board thus notes that 
relevant appeals documents have been provided to that 
organization.  Further, the DAV has been afforded an 
opportunity to present evidence and argument in his behalf; 
the current record includes a June 2002 brief prepared by a 
DAV National Appeals Officer.

The Board recognizes that the veteran perfected an appeal 
with respect to additional issues.  However, by rating 
decision dated in December 2001, the RO granted service 
connection for the following:  traumatic degenerative disc 
disease of the lumbosacral spine; traumatic arthritis of the 
right knee, traumatic arthritis of the thoracic spine, and 
traumatic degenerative disc disease of the cervical spine.  
The RO also granted entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) and entitlement to 
Dependents' Educational Assistance (DEA), both effective 
April 4, 1997.  The RO notified the veteran of that decision 
by letter dated in January 1992.  

The December 2001 rating decision represented a full grant 
with respect to benefits sought, i.e. service connection for 
the above-cited disabilities, TDIU and DEA.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In a statement dated 
in May 2002, the veteran cites to "error" in the December 
2001 RO decision.  He includes a statement that he accepted 
such award conditionally as "retroactive to June 1, 1992" 
and references VA regulations pertinent to finality and 
effective dates.  The veteran also cites to 
38 C.F.R. § 3.105(a) and utilizes the term "clear and 
unmistakable error" in his statement.  It is unclear from 
such correspondence what issue(s) the veteran is expressing 
disagreement with.  Such matter is therefore referred to the 
RO for clarification and appropriate action.

The Board further notes that throughout his appeal the 
veteran offers arguments that his inability to control his 
bowels and his bipolar symptoms began in service and have 
continued thereafter.  Although he did not timely appeal the 
RO's decisions denying reopening a claim of entitlement to 
service connection for bipolar disorder, or denying service 
connection for irritable bowel syndrome and/or chronic 
diarrhea, to the extent that the veteran's subsequent 
arguments may be interpreted as his intent to now pursue such 
claims, such matters are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran does not have dysentery or PTSD.


CONCLUSIONS OF LAW

1.  Dysentery was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

In order to prevail on the issue of service connection on the 
merits, 'there must be medical evidence of a current 
disability', see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)].  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to service connection, 
to include for PTSD.  The RO has also notified him of the 
evidence considered and the reasons for its determinations.  
By letter dated in January 2001, the RO notified the veteran 
as to all of the evidence of record that had been considered 
in connection with his claims.  The RO advised the veteran as 
to what evidence had been requested, what evidence was 
needed, and what evidence the veteran should provide to 
support his claims. 

In May 2001, the RO specifically advised the veteran as to 
the provisions of the VCAA and its potential impact on his 
claims.  At that time the RO afforded the veteran an 
opportunity to submit or identify additionally relevant 
evidence.  A further information request was sent in July 
2001.  Thereafter, additional VA and private records, as well 
as additional statements from the veteran, were associated 
with the claims files and considered by the RO, as reflected 
in the December 2001 supplemental statement of the case.  

Subsequent to that time, the veteran has submitted duplicate 
evidence and reiterated arguments in further statements.  
However, neither the veteran nor his appointed representative 
has since identified any outstanding evidence or information 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence or 
information.  The Board further notes that insofar as the 
extensive medical evidence of record contains no diagnoses of 
PTSD or dysentery, there is no reasonable possibility that 
obtaining a further medical opinion would substantiate either 
of the veteran's claims.  

For the reasons set out above, the Board finds that the facts 
pertinent to these claim have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

Relevant to the merits of the issues on appeal, a brief 
factual history is set out below.

The veteran served in the United States Army and had over one 
year and five months' foreign service.  His military 
occupational specialty was fire crewman.  Relevant to combat, 
service personnel records reflect that from 
September 5, 1968, to October 31, 1968, he was involved in 
the Vietnam Air Offensive Campaign, Phase III.

Service medical records reflect treatment in June 1969 for a 
viral disease.  Records show a final diagnosis of viral 
syndrome, upper respiratory infection.  Service records also 
reflect in-service treatment for a sore throat, a toe 
infection and for complaints relevant to the back, groin and 
knee.  No defects were noted on the April 1969 Physical 
Profile Serial Report.  In the report of medical history 
completed at separation in December 1969, the veteran did not 
complain of any physical or psychologic symptoms.  No 
psychiatric or gastrointestinal defect or abnormality was 
noted on the accompanying report of medical examination.  

In 1981, the veteran submitted a claim of entitlement to 
service connection for a nervous condition.  A VA report of 
hospitalization from July to August 1981 shows a diagnosis of 
bipolar disorder, manic phase, noted to be in remission.  The 
history noted that the veteran had been transferred from a 
private facility where he had been admitted after having been 
found wandering around the airport.  Upon initial admission 
he demonstrated pressured speech.  His hypo-manic behavior 
disappeared and he was considered asymptomatic prior to 
discharge.  

At the time of VA examination completed in October 1981, no 
gastro-intestinal problems were complained of and no 
diagnosis was offered.  The veteran reported a psychiatric 
history and the examination report shows a diagnosis of 
bipolar disorder.  

The RO denied service connection for a nervous condition, 
specified as bipolar disorder, by rating decision dated in 
December 1981 and notified the veteran of that decision by 
letter also dated in December 1981.  He did not appeal.

In May 1992, the RO received correspondence in which the 
veteran requested his bipolar disorder "be rated as a 
product of the blow to my right ear in Spring, 1967."  In 
another statement the veteran indicated that in the summer of 
1967 he was volunteered to look for some missing children and 
found the bones of murdered children in a grave near Oklahoma 
City.  He stated that he did not know, "...if the experience 
of digging kids' bones up constitutes PTSD or if it could 
contribute to my Bi-Polar Disorder, But I want it 
considered."  

In a decision dated in April 1993, the RO denied reopening 
the claim of entitlement to service connection for bipolar 
disorder and also denied service connection for PTSD.  In 
July 1993, the RO received a statement in which the veteran 
disagreed with the RO's denial of service connection for 
PTSD.  He did not provide any argument or express any 
disagreement with respect to the continued denial of his 
claim based on bipolar disorder.  

By rating decision dated in April 1998, the RO denied service 
connection for dysentery, chronic diarrhea and irritable 
bowel syndrome.  The veteran submitted a notice of 
disagreement with respect to each of those denials.  However, 
in correspondence received in April 1999, the veteran 
requested his notice of disagreement be withdrawn with 
respect to irritable bowel syndrome and chronic diarrhea.  
See 38 C.F.R. § 20.204 (2001).  He specified that dysentery 
was among the issues to be continued on appeal.  

In essence, the veteran argues that symptoms of dysentery 
were first noted in service as a viral syndrome and have 
continued subsequent to service in the form of 
gastrointestinal problems.  He also argues that in-service 
events, in particular finding the bodies of murdered 
children, resulted in his psychiatric symptoms, claimed as 
PTSD.

In addition to the evidence cited above, the claims file 
contains extensive records of VA outpatient treatment and 
evaluation and hospitalization reports, dated from in or 
around 1981 to in or around August 2001.  Those records show 
treatment for various physical and mental complaints and 
include multiple orthopedic diagnoses, diagnoses of 
peripheral neuropathy, diagnoses of bipolar disorder and 
schizophrenia, and diagnoses of esophagitis and a history of 
gastro-esophageal reflux disease, diverticulosis, and 
irritable bowel syndrome.  Although noting that the veteran 
had a history of bipolar disease and psychiatric symptoms, 
and also noting his various gastrointestinal complaints, the 
VA records are completely negative for any diagnosis of 
dysentery or PTSD.  The private medical evidence in the 
claims files is also entirely negative for any such 
diagnosis.  Rather, consistent with VA records, the private 
medical evidence shows diagnoses of bipolar 
disorder/schizophrenia, and include note of a history of 
irritable bowel syndrome or gastro-esophageal reflux disease.

To the extent that the veteran has set out arguments that his 
intestinal and psychiatric difficulties began in service, and 
are correctly diagnosed as PTSD and dysentery, the Board 
notes that he is not shown to possess a recognized degree of 
medical knowledge to render his own opinions on medical 
diagnoses or causation competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The competent medical evidence of 
record, to include service medical records and post-service 
records of VA and private medical treatment and evaluation, 
consistently offer psychiatric and gastrointestinal diagnoses 
other than dysentery and PTSD, despite consideration of the 
veteran's assertions and his medical history.  The Board is 
not free to disregard such medical conclusions and there is 
no competent medical evidence refuting those diagnoses.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Significantly, despite his report as to the nature and 
duration of psychiatric and gastro-intestinal symptoms, and 
despite his evidenced desire to pursue compensation benefits 
based on diagnoses of dysentery and PTSD, the veteran has 
neither submitted nor identified any competent medical 
evidence diagnosing such disorders.  The Board emphasizes 
that as records of contemporary examinations and other post-
service medical evidence do not reflect that the veteran is 
currently diagnosed with PTSD or dysentery, there is no 
appropriate basis for granting service connection for either 
of the claimed disabilities. 

As noted in the Introduction portion of this decision, to the 
extent that the veteran's arguments may be interpreted as his 
intent to pursue service connection claims based on other 
psychiatric and/or gastrointestinal diagnoses, such matter 
has been referred to the RO for appropriate action.  His 
assertions of a continuity of psychiatric and gastro-
intestinal symptomatology are not, however, competent to 
establish a current diagnosis of PTSD or dysentery, or to 
establish a causal relationship between such and his period 
of service.

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for PTSD is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

